Case: 19-20065      Document: 00515133101         Page: 1    Date Filed: 09/26/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                                               Fifth Circuit

                                                                              FILED
                                    No. 19-20065                        September 26, 2019
                                  Summary Calendar                         Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JOHN N. EHRMAN,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Southern District of Texas
                            USDC No. 4:14-CR-634-1


Before KING, GRAVES, and WILLETT, Circuit Judges.
PER CURIAM:*
       John N. Ehrman appeals the district court’s denial of his motion to
withdraw his guilty pleas to wire fraud and engaging in monetary transactions
in property derived from specified unlawful activity. Ehrman contends that
(1) his guilty plea was not knowing or voluntary due to the court’s omission of
various Federal Rule of Criminal Procedure 11 rights during the plea colloquy;
(2) he presented just and fair reasons for withdrawal under the seven-factor

       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-20065    Document: 00515133101     Page: 2   Date Filed: 09/26/2019


                                 No. 19-20065

test of United States v. Carr, 740 F.2d 339, 343-44 (5th Cir. 1984); and (3) the
district court abused its discretion by failing to conduct an evidentiary hearing
on his motion to withdraw.
      Ehrman shows no clear or obvious error in the district court’s Rule 11
admonishment. See United States v. Alvarado-Casas, 715 F.3d 945, 953 (5th
Cir. 2013). Although the court did not advise Ehrman of his rights to confront
the Government’s witnesses, to testify in his own defense, and to compel the
attendance of witnesses by subpoena, those rights were expressly spelled out
in the written plea agreement, which Ehrman affirmed under oath in writing
that he had read, reviewed with counsel, and fully understood. See United
States v. Portillo, 18 F.3d 290, 292-93 (5th Cir. 1994). The source of Ehrman’s
actual knowledge of those rights “is of no moment to the plea’s
constitutionality.” Burton v. Terrell, 576 F.3d 268, 271-72 (5th Cir. 2009).
      The district court did not abuse its discretion in denying Ehrman’s
motion to withdraw his guilty plea. See United States v. Powell, 354 F.3d 362,
370 (5th Cir. 2003). The relevant Carr factors weigh heavily against him.
Ehrman’s proffered evidence, at best, supports a theory of defense but does not
demonstrate that he is actually innocent of the charged fraud or overcome his
solemn declarations, made under oath, that he is factually guilty. See United
States v. McKnight, 570 F.3d 641, 649 (5th Cir. 2009). His more than three-
month delay in moving to withdraw is significant under our precedents. Cf.
United States v. Harrison, 777 F.3d 227, 237 (5th Cir. 2015); Carr, 740 F.2d at
364; United States v. Thomas, 13 F.3d 151, 153 (5th Cir. 1994). Despite
Ehrman’s revolving door of retained lawyers, he fails to demonstrate that he
did not have the close assistance of counsel, and his guilty plea was fully
informed and voluntary. Ehrman thus failed to present a just and fair reason




                                       2
    Case: 19-20065    Document: 00515133101     Page: 3   Date Filed: 09/26/2019


                                 No. 19-20065

for withdrawing his guilty plea. See United States v. Powell, 354 F.3d 362, 370
(5th Cir. 2003); Carr, 740 F.2d at 343-44.
      Lastly, Ehrman has not alleged sufficient facts justifying an evidentiary
hearing on his motion to withdraw; the district court neither erred in weighing
the Carr factors nor based its decision on a clearly erroneous assessment of the
evidence. See Harrison, 777 F.3d at 234; Powell, 354 F.3d at 370. Accordingly,
the district court did not abuse its discretion in ruling without an evidentiary
hearing. See Powell, 354 F.3d at 371.
      For these reasons, we AFFIRM the judgment of the district court.




                                        3